Citation Nr: 1546737	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to clothing allowance for the year 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Lexington, Kentucky.


FINDING OF FACT

Although the Veteran was issued a less bulky brace that does not damage his clothing, this was obtained for driving purposes only.  He continues to wear his previous TROM brace at all other times.


CONCLUSION OF LAW

The criteria are met for an annual VA clothing allowance for 2013.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, 38 C.F.R. § 3.810(a)  authorizes a clothing allowance if a VA examination or hospital report establishes that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. 
 § 3.810(a)(1)(i)(A).

In June 2013, the Veteran was issued a new brace, which was less bulky and noted to not cause wear and tear on clothing.  A September 2013 VA treatment note indicated the Veteran continues to wear a TROM (total range of motion) brace at all times, except for when he is driving.  When driving, he wears the newly issued and less cumbersome brace.  His orthopedic case manager indicated this issue should be resolved in his favor, and that no claims regarding the older brace should be denied.

His claim has been denied because the newer braces do not tend to cause wear and tear.  He has argued that he continues to wear the older brace at almost all other times, which does tend to cause wear and tear.  His arguments are supported by his VA treatment records.  Accordingly, his claim is granted.  


ORDER

For the year 2013, a clothing allowance for the Veteran's knee brace is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


